Exhibit 10.16

Schedule of ATM Warrants Issued

 

Warrants in the form filed as Exhibit 99.2 to Form 8-K of KiOR, Inc. on March
18, 2013 were issued pursuant to Amendment No. 1 to the Loan and Security
Agreement dated as of March 18, 2013 among the Company, KiOR Columbus LLC,
1538731 Alberta Ltd., 1538716 Alberta Ltd. and KFT Trust, Vinod Khosla, Trustee
as follows:

 

                     

Date Issued

  

Warrantholder

  

Numbers of Underlying Shares

 

  

Exercise Price

 

March 18, 2013

  

1538731 Alberta Ltd.

  

 

148,355

  

  

$

5.71

  

 

  

1538716 Alberta Ltd.

  

 

264,890

  

  

$

5.71

  

 

  

KFT Trust, Vinod Khosla, Trustee

  

 

206,622

  

  

$

5.71

  

April 24, 2013

  

KFT Trust, Vinod Khosla, Trustee

  

 

91,302

  

  

$

4.42

  

May 17, 2013

 

KFT Trust, Vinod Khosla, Trustee

   

87,503

   

$

4.62

 

June 17, 2013

 

KFT Trust, Vinod Khosla, Trustee

   

91,303

   

$

4.42

 

July 26, 2013

 

KFT Trust, Vinod Khosla, Trustee

   

79,813

   

$

5.06

 

August 27, 2013

 

KFT Trust, Vinod Khosla, Trustee

   

130,202

   

$

3.10

 

March 18, 2014

 

1538731 Alberta Ltd.

   

725,756

   

$

1.37

     

1538716 Alberta Ltd.

   

1,295,848

   

$

1.37

     

KFT Trust, Vinod Khosla, Trustee

   

1,010,802

   

$

1.37

                       

